Citation Nr: 1028515	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-29 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to February 
1957. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which, inter alia, declined to reopen the Veteran's 
claim for service connection for tinnitus, and denied service 
connection for bilateral hearing loss disability.  The Veteran 
timely perfected an appeal as to those issues.   

In the October 2006 rating decision, the RO also denied service 
connection for asbestosis for which the Veteran subsequently also 
timely perfected an appeal.  In a September 2008 rating decision, 
the RO granted service connection for asbestosis.  As this 
represents a full grant of the benefit sought, the issue is no 
longer before the Board. 

The issue of whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
tinnitus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss disability 
for VA compensation purposes. 

2.  The preponderance of the evidence does not show that a nexus 
exists between the Veteran's military service, to include in-
service noise exposure, and his current left ear hearing loss 
disability.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
disability may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in June 2006 and October 2007, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  Those letters 
also notified the Veteran of the process by which initial 
disability ratings and effective dates are established.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).   

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2009).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  As the Board will discuss in detail in its analysis 
below, the Veteran was provided with a VA examination in August 
2008.  The report of the August 2008 examination reflects that 
the examiner reviewed the Veteran's past medical history, 
recorded his current complaints, conducted an appropriate 
audiological evaluation, and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of record.  
The Board, therefore, concludes that this examination report is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  While the Veteran's representative 
contends that the examiner's rationale is unfounded, the Board 
finds that the examiner took into account all of the Veteran's 
contentions along with the evidence of record in reaching her 
opinion.  Accordingly, her examination report is probative.  
Thus, the duties to notify and assist have been met.

The Board concludes that all reasonable efforts were made by VA 
to obtain the evidence necessary to substantiate the Veteran's 
claim and that any further attempts to assist the Veteran in 
developing his claim would result in needless delay, and are thus 
unwarranted.

Accordingly, the Board will proceed to a decision as to this 
issue.

Legal Criteria

The Veteran essentially contends that he has bilateral hearing 
loss disability related to service. 

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss disability may be presumed to have 
been incurred in service if shown to have manifested to a 
compensable degree within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  However, this presumption does not apply as 
discussed below.

Analysis

With respect to Hickson element (1), current disability, the 
August 2008 VA examination report showed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
30
35
LEFT
25
15
30
50
45

Speech recognition was 98 percent in the right ear and 94 percent 
in the left ear.  The Veteran does not have right ear hearing 
loss disability for VA compensation purposes.  See supra 38 
C.F.R. § 3.385.  Congress has specifically limited entitlement to 
service- connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, service connection for right ear 
hearing loss disability is not warranted.

As for left ear hearing loss disability, the Veteran has a 
current disability for VA compensation purposes.   Hickson 
element (1) is accordingly met for the left ear hearing loss 
disability.

With respect to in-service disease, a review of service treatment 
records does not reveal complaints consistent with, or a 
diagnosis of, left ear hearing loss disability.   Accordingly, 
Hickson element (2) is not met with respect to disease.

Turning to an in-service injury, the Board notes the Veteran's 
assertion that he sustained acoustic trauma during service from 
being exposed to three inch battery guns without hearing 
protection for several months and also from gunnery practice.  
The Veteran is competent to give evidence about what he 
experienced and hearing problems are subject to lay observation.  
See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Therefore, the Board finds that the 
Veteran was exposed to hazardous noise during service.  Hickson 
element (2) is therefore satisfied.

With respect to crucial Hickson element (3), medical nexus, the 
question presented in this case, i.e., the relationship, if any, 
between the Veteran's left ear hearing loss disability and his 
military service, is essentially medical in nature.  The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

Upon review of the claims folder and evaluation of the Veteran, 
the August 2008 VA examiner noted the Veteran's report of 
acoustic trauma in service without hearing protection and 
occupational noise exposure as a steel worker for over 30 years 
with hearing protection.  She also noted the Veteran's report of 
hearing loss beginning five to six years ago, or 45 years after 
discharge.  The examiner indicated that due to the remoteness of 
the complaint and the reported 30 years of occupational noise 
exposure since discharge, it was less likely than not that 
current hearing loss disability is due to military service. 

The Veteran has submitted no competent medical nexus evidence 
contrary to the opinion cited above.  The Veteran has been 
accorded ample opportunity to furnish medical and other evidence 
in support of his claim; he has not done so.  See 38 U.S.C.A. § 
5107(a) (noting it is a claimant's responsibility to support a 
claim for VA benefits).

 To the extent that the Veteran himself believes that his left 
ear hearing loss disability is somehow related to his military 
service, the Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing noise exposure, 
tinnitus and hearing loss problems during or after service).  
Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of disability, 
susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  However, the Veteran is not competent to say that 
any perceived loss of hearing acuity experienced in service was 
of a chronic nature to which current disability may be 
attributed.  A layperson is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as the 
question of whether a chronic disability is currently present or 
a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In addition, the February 1957 service 
separation examination disclosing normal ears and acuity of 15/15 
as well the history of onset well after service reported during 
his VA examination report are inconsistent with an in-service 
onset and continuity of symptomatology.  The Board therefore 
finds that any current assertion of in-service onset and 
continuity are not credible.  For similar reasons, the Board 
finds that the Veteran's statements as to the etiology of his 
hearing loss lack credibility and are of less probative value 
than those of professionally trained audiologist.  Thus, the 
Board has placed greater probative value on the medical opinion 
obtained in conjunction with the appeal.  

To the extent that the Veteran is contending that left ear 
hearing loss disability existed since service, he has not 
presented supporting medical evidence.  See Voerth v. West, 13 
Vet. App. 117, 120-1 (1999) (there must be medical evidence on 
file demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  In fact, the evidence shows that the Veteran has 
consistently indicated that his hearing loss disability began 45 
years after service discharge.    

The preponderance of the competent and probative evidence of 
record indicates that the Veteran's currently diagnosed left 
hearing loss disability is not related to his military service.  
Accordingly, Hickson element (3), competent evidence of nexus, 
has not been satisfied, and the claim fails on that basis.  The 
benefit sought on appeal is accordingly denied.


ORDER

Service connection for bilateral hearing loss disability is 
denied.


REMAND

During the pendency of this appeal, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in Kent v. Nicholson, 
20 Vet. App. 1 (2006) regarding new and material evidence claims.  
The Court requires that VA, by way of a specific notice letter, 
(1) notify the claimant of the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) notify the claimant of the evidence and 
information necessary to substantiate each element of the 
underlying service connection claim; and (3) notify the claimant 
of what specific evidence would be required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior denial on the merits. Id.

Review of the record shows that a June 2006 notice letter was 
sent to the Veteran which addressed Kent elements (1) and (2) but 
not (3).  On remand, he should be sent a letter in full 
compliance with Kent.  By way of background, in January 2003, the 
RO initially denied the Veteran's claim for service connection 
for tinnitus finding that the record did not show he had current 
tinnitus related to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) that (1) notifies 
the Veteran of the evidence and information 
necessary to reopen the claim; (2) notifies 
the Veteran of the reasons for the January 
2003 denial (it was determined that the 
record did not show he had current tinnitus 
related to service); and (3) notifies the 
Veteran of what specific evidence would be 
required to substantiate the elements needed 
to grant his service connection claim (i.e., 
medical evidence establishing that the 
tinnitus is related to or had its onset 
during his period of active duty).  This 
notice is outlined by the Court in Kent, 
supra.

2.  Then, after ensuring any other necessary 
development has been completed, readjudicate 
the Veteran's claim.  If action remains 
adverse to the Veteran, provide him and his 
representative with a supplemental statement 
of the case and allow an appropriate 
opportunity to respond. Thereafter, the case 
should be returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


